DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
This FINAL action is in response to applicant’s amendment of 25 August 2022.  Claims 1-5 and 7-12 are examined and pending. Claims 1 and 11 are currently amended, and claim 6 cancelled. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to arguments 
Applicant’s filling of drawings with respect to the drawing objection as set forth in the office action of 25 May 2022 have been fully considered and are persuasive. As such, the objection to the drawings has been withdrawn.   
Applicant’s arguments/amendments, with respect to the rejection of claims 1-5 and 7-12 under 35 USC 112(b) as set forth in the Office Action of 25 May 2022 have been fully considered and are persuasive. As such, the rejection(s) as set forth in the office action has been withdrawn. However, applicant’s amendment raises new rejection addressed below under 35 USC 112(b).
Applicant’s arguments with respect to claims 1-5 and 7-12 being rejected under USC103 as being unpatentable over Murphy, Missotten, Allen, and Kuroda have been fully considered and are persuasive. As such, the rejection(s) as set forth in the office action has been withdrawn.

Claim Objections
Claim 1 is objected to because of the following informalities: the recited limitation(s) “optimizing imaging of the vehicle and machine model (2,9) into the predictive three dimensional georeferenced terrain model” appears to be a typographical error and should be “optimizing imaging of the vehicle and machine model (2,9) onto the predictive three dimensional georeferenced terrain model.  Appropriate correction is required.
Claim 11 is objected to because the following informalities: the recited limitation “wherein the operative real time data capture a current actual condition of the vehicle and/or of the agricultural machine and/or or of terrain properties” in lines 3-4 appears to be a typographical error and should be “wherein the operative real time data capture a current actual condition of the vehicle and/or of the agricultural machine and/or  of terrain properties”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In claim 1 line 13, the recited limitation(s) “virtually driving the vehicle and machine model” is/are indefinite. It is unclear to the examiner if this is referring to the machine model (2,9) recited previously or a different machine model. 
In claim 3 lines 3-6, the recited limitation(s) “the step of automatically detecting and storing vehicle and/or machine data through the sensor arrangement (3) that is arranged at individual vehicles or individual machines for generating the vehicle and machine model (2, 9) includes the step of automatically detecting and storing the machine data” is/are indefinite. It appears that the limitation is referring to the automatically detecting and storing step recited previously in claim 1, however, the step here is referring to detecting and storing vehicle and/or machine data and then the rest of the limitation includes the machine data to be part of the detecting and storing but the step in claim 1 is recited to include automatically detecting and storing vehicle and machine data. Further in line 9, the recited limitation(s) “wherein the step of automatically detecting of the machine data includes…” is/are indefinite. It is unclear to the examiner if this is referring to the limitation recited previously in claim 1 “automatically detecting and storing vehicle and machine data” or is this a different limitation. 
In claim 4 lines 3-5, the recited limitation(s) “the step of automatically detecting and storing vehicle and/or machine data through the sensor arrangement (3) that is arranged at individual vehicles or individual machines for generating the vehicle and machine model (2, 9)” is/are indefinite. It appears that the limitation is referring to the automatically detecting and storing step recited previously in claim 1, however, the step here is referring to detecting and storing vehicle and/or machine data and further combines both automatically detected vehicle data and machine data.
In claim 5 lines 1-4, the recited limitation(s)” the step of collecting and storing data regarding the three dimensional terrain topography and/or the data regarding current and/or the forecasted terrain properties and/or the weather condition for generating the predictive three dimensional geo referenced terrain model (11) includes the step of collecting and storing data regarding the three dimensional terrain topography” is/are indefinite. It appears that the limitation is referring to “the collecting and storing data regarding a three dimensional terrain topography and data regarding current and forecasted terrain properties and a weather condition for generating a predictive three dimensional geo referenced terrain model (11)” step recited previously in claim 1. The rest of the limitation recite to include the collecting and storing data regarding the three dimensional terrain topography which is already included as recited in claim 1. Therefore, it is unclear to the examiner what the purpose of the limitation and what it intends to further describe/narrow. 
In claim 7 line 7, the recited limitation(s) “the vehicle and machine model” is/are indefinite. It is unclear to the examiner if this is referring to the vehicle and machine model (2,9) recited previously or a different vehicle and machine model.
In claim 11 line4, the recited limitation(s) “terrain properties’ is/are indefinite. It is unclear to the examiner if this is referring to the current and forecasted terrain properties or are different properties.
Claims 2, 8-10 and 12 are rejected for being dependent upon a rejected claim. 


Allowable Subject Matter
Claims 1-5 and 7-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 USC 112b set forth in this Office action.
The closest prior art Murphy US 20110022267 (A1) teaches an autonomous travel vehicle control device that sets a travel path of an autonomous travel vehicle performing autonomous travel based on surroundings information. The device includes; a moving path determination unit that sets the travel path, a travelling influence information acquisition unit that acquires travelling influence information influencing a travel state of the autonomous travel vehicle, a travel path prediction unit that predicts the travel path based on the travelling influence information, and a travel path display unit that displays the travel path predicted by the travel path prediction unit.
Furthermore, Missotten US 20130184944 (A1) teaches a method for controlling an agricultural vehicle system when moving along a course of travel over a field. The method comprises: providing (190) a field model correlating a field characteristic, e.g. a farmland condition such as farmland slope, or a crop condition such as crop density or moisture, to a specific location in the field, for example indicated by x and y coordinates; from the field model and at least one previously obtained value for the field characteristic, predicting (191) a value for the field characteristic in front of the agricultural vehicle system thus obtaining an anticipated field characteristic, and; controlling (192) the agricultural vehicle system at least partly in response to the anticipated field characteristic.
Furthermore, Allen US 20190254242 (A1) teaches an irrigation system for an agricultural production area. The system receives wide-area meteorological prediction data and sensors deployed within the agricultural production area collect local-area sensor data. A processor stores received data as historical wide-area meteorological prediction data and data from the sensors as historical local-area sensor data. The processor determines a correlation between the historical wide-area meteorological prediction data and the historical local-area sensor data based on the historical wide-area meteorological prediction data and the historical local-area sensor data, and calculates a prediction on water supply relative to water demand within the agricultural production area based on current wide-area meteorological prediction data, and the calculated correlation. The irrigation actuator is then controlled based on the prediction on water supply relative to water demand to define an amount of water to be used for irrigating the agricultural production area.
Furthermore, Kuroda US 20180059667 (A1) teaches an autonomous travel vehicle control device that sets a travel path of an autonomous travel vehicle performing autonomous travel based on surroundings information. The device includes; a moving path determination unit that sets the travel path, a travelling influence information acquisition unit that acquires travelling influence information influencing a travel state of the autonomous travel vehicle, a travel path prediction unit that predicts the travel path based on the travelling influence information, and a travel path display unit that displays the travel path predicted by the travel path prediction unit.

With respect to independent claim 1, Murphy, Missotten, Allen, and Kuroda taken either individually or in combination with other prior art of record fails to teach or render obvious the following limitation(s): 
- virtually driving the vehicle and machine model through the predictive three dimensional geo referenced terrain model (11) before the agricultural vehicle (1) is driven on real terrain; - outputting and transmitting the drive track control data and the machine control data to a control unit of the agricultural vehicle (1) and agricultural machine (4), characterized in that the collecting of data regarding the current and forecast terrain properties includes capturing data of a plurality of automated measuring stations that are distributed in the real terrain, in particular of measuring stations regarding a ground humidity and an actual amount of precipitation and associating the data with a geographic data set.

Examiner’s Note
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Examiner’s Request
The examiner requests, in response to this office action, support must be shown for language added to any original claims on amendment and any new claims. That is, the applicant is requested to indicate support for amended claim language and newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). (MPEP 2163 I. B. New or Amended Claims). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections. 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP §2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive.  See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 1.131(b), (c), (d), and (h) and therefore held not fully responsive. Generic statements such as "Applicants believe no new matter has been introduced" may be deemed insufficient.

Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLA A KHALED whose telephone number is (571)272-9174.  The examiner can normally be reached on Monday-Thursday 8:00 Am-5:00, every other Friday 8:00A-5:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.K./Examiner, Art Unit 3667  

/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667